Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species B1) in the reply filed on 31 August 2022 is acknowledged.  The traversal is on the ground(s) that there is no search or examination burden.  This is not found persuasive because there is indeed search burden, as Species B1) is drawn to subject matter that does not overlap subject matter of Species B2).
Claims 36-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species B2), there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5 ,7, 12, 17, 22, 23, 27, 29-33, 35, 42-45, 47, 50-65, 71-77, 88, 89, and 91 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“[Given]” as recited in claims 1 and 91 is a non-standard referential modifier, and it is not clear if “given” should mean the equivalent of “said”/ “aforementioned”/ “the” or if should mean something different such as “at least one”/ “more than one” or “each”.  For prior art rejection below, any of these interpretations is deemed plausible.

Claims 27 and 45 are separately rejected for lacking sufficient antecedent basis, as there are numerous zones introduced in claim 1, and it is not clear which zone is being referred to in claims 27, 45, 47.

Claim 52 is separately rejected as “the first side” lacks sufficient antecedent basis.

As claims 2, 3, 5 ,7, 12, 17, 22, 23, 27, 29-33, 35, 42-45, 47, 50-65, 71-77, 88, 89 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims -3, 5 ,7, 12, 17, 22, 23, 27, 29-33, 35, 42-45, 47, 50-65, 71-77, 88, 89 are also held to be rejected.

Duplicate Claims
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 73 be found allowable, claim 91 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 22, 23, 27, 29, 30, 31, 33, 35, 42, 45, 47, 52, 72-77, 88, 90, and 91 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 5,718,968 A (“Cutler”).
Considering claims 1-3, 22, 23, and 42, Cutler discloses an impact-resistant multilayered polystyrene article having numerous layers (with three layers expressly shown), wherein each layer of the article is a layer of expanded polystyrene beads having a respective different density, and wherein density is lowest for the layer intended to be most proximal to an intended user of the multilayered polystyrene article (Cutler abs., col. 4 line 43-57, col. 5 line 8-12, and Fig. 1).  The expanded polystyrene beads are considered to read on the claimed expanded microspheres, for “microsphere” per se does not imply specific dimensions, and as under broadest reasonable interpretation, dimensions of up to a few thousand microns are considered to be micron-scale dimensions.  Specifically, it is noted that the working examples in Cutler uses expanded polystyrene having shell diameter of 30 mil or 762 µm (id. col. 8 line 36-49), which is within dimensions of up to a few thousand microns.  Cutler further discloses that the multilayered polystyrene article is incorporated into a helmet having an exterior shell of polycarbonate (id. col. 8 line 56-62), which reads on the claimed covering.  Cutler thus reads on claims 1-3, 22, and 23.
Considering claims 27, 29, 33, and 35, as expanded polystyrene beads constitute the majority of each layer of the multilayered polystyrene article, Cutler reads on claims 27 and 29.  
Considering claims 30 and 31, any one of the layers of expanded polystyrene beads of Cutler is different from another layer of expanded polystyrene beads, as each has a respective different density.  That each layer has a respective different density represents a different state.
Considering claims 45 and 47, as the entirety of the multilayered polystyrene article is constituted of expanded polystyrene beads, the expanded polystyrene beads account for the entire thickness of the multilayered polystyrene article.
Considering claim 52, user-adjacent surface of a helmet is known to be concave.
Considering claims 72-77 and 91, the helmet of Cutler reads on each of claims 72-77.
Considering claim 88, a first side and a second side of the claimed device can be any two opposing sides of the claimed device.  In the current case, the opposing main exterior surfaces of the multilayered polystyrene article are considered to read on the claimed first and second sides, and the layers of the multilayered polystyrene article accounts for all of the thickness between these two opposing main exterior surfaces.
Considering claim 90, any one of the layers of expanded polystyrene beads is materially different from another layer of expanded polystyrene beads on the basis of density.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 12, 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cutler, as applied to claim 1 above.
Considering claims 7, 12, and 17, as Cutler expressly states that the ability to attenuate impact is adjusted by the difference in density, and as the claimed differences in various mechanical properties are also attributable to the difference in density and are manifest as difference in ability to attenuate impact, the claimed differences in properties are considered to be inherent to or obvious. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cutler, as applied to claim 1 above.
Considering claim 5, Cutler discloses that the density of the densest layer to that of the least dense layer is in the range of 1.5 to 12 (Cutler col. 5 line 12-16), which overlaps the claimed range.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.

Claims 1-3, 5, 7, 12, 17, 22, 23, 27, 29, 30, 31, 33, 35, 42-45, 47, 52-58, 65, 71-77, and 88-91 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/042377 A1 (referenced below using its counterpart publication U.S. 2017/0303612 A1, “Morgan”) in view of U.S. 2013/0025031 A1 (“Laperrière ‘031”, counterpart to U.S. 9,756,892 cited in the IDS of 30 April 2019).
Considering claims 1-3, 22, 23, and 42, Morgan discloses a multilayered compressible helmet liner, wherein each layer of the multilayered helmet liner has a respective different density (Morgan abs., ¶ 0010, 0011, and Fig. 4).  Morgan is analogous, as it is from the same field of endeavor as that of the instant application (impact absorbing cushioning liners used to construct helmets, in particular multilayered liners having layers with respective different densities).  In particular, Morgan discloses that the multilayered helmet liner can exhibit a compression gradient so that the inner layer (most proximal to a user) has the lowest density, followed progressively by an intermediate layer having an intermediate density and an outer layer having the greatest density among the three layers (id. ¶ 0011).  Morgan further discloses that a liner (a covering material) may be placed adjacent the exterior surface of the multilayered helmet liner defined by the inner layer (id. ¶ 0034).  Morgan differs from the claimed invention, as although the reference discloses that each layer of the multilayered helmet liner is formed of an expanded polymeric foam (id. ¶ 0060), Morgan does not teach the usage of expanded microspheres.
However, it is known in the art to use expanded polymeric microspheres to constitute an impact absorbing cushioning material used as part of a helmet.  Specifically, Laperrière ‘031 teaches that compared to conventional polymeric foam materials, impact absorbing materials made from expanded polymeric microspheres are lighter and provide greater shock absorbance (Laperrière ‘031 ¶ 0067 and clm. 1 and 2).  Laperrière ‘031 is analogous, as it is from the same field of endeavor as that of the instant application (impact absorbing cushioning liners used to construct helmets, in particular ones made of expanded microspheres).  Person having ordinary skill in the art has reasonable expectation of success that the expanded polymeric microspheres of Laperrière ‘031 can be used to make the layers of the multilayered helmet liner of Morgan, as the references are directed to similar subject matters and as Morgan allows the usage of polymeric foam materials.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used expanded polymeric microspheres of different densities to construct a respective different layer of the multilayered helmet liner of Morgan, for improved shock absorbance and reduced mass (Laperrière ‘031 ¶ 0067).  Morgan in view of Laperrière ‘031 thus reads on claims 1-3, 22, and 23.
Considering claim 5, the density ranges disclosed in ¶ 0059 of Morgan overlaps the claimed range.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference.
Considering claims 7, 12, and 17, as Morgan expressly states that the ability to attenuate impact is adjusted by the difference in density (e.g. Morgan ¶ 0011-0018), and as the claimed differences in various mechanical properties are also attributable to the difference in density and are manifest as difference in ability to attenuate impact, the claimed differences in properties are considered to be inherent to or obvious. 
Considering claims 27, 29, 33, and 35, as expanded polymeric microspheres constitute the majority of the single layered impact absorbing pad of Laperrière ‘031 (Laperrière ‘031 ¶ 0039), as applied to the multilayered helmet liner of Morgan and Laperrière ‘031, each layer can be constituted primarily of expanded polymeric microspheres.  
Considering claims 30 and 31, any one of the layers of multilayered helmet liner of Morgan and Laperrière ‘031 is different from another layer of the multilayered helmet liner, as each has a respective different density.  That each layer has a respective different density represents a different state.
Considering claim 43-44, numerous projections (including ones on periphery of the inner layer 1124) are disclosed in Morgan (Morgan ¶ 0038).
Considering claims 45 and 47, as the entirety of each layer of the multilayered helmet liner of Morgan and Laperrière may be constituted of expanded polymeric microspheres, the expanded polymeric microspheres account for the entire thickness of the multilayered helmet liner of Morgan and Laperrière.
Considering claims 50 and 51, Fig. 4 of Morgan shows interlocking between layers and an uneven surface.
Considering claim 52, user-adjacent surface of the multilayered helmet liner (viz. inner layer) is shown to be concave.
Considering claims 53-57, Laperrière teaches that a covering may completely envelop exterior major surfaces and lateral surfaces of the impact absorbing material taught therein (Laperrière ¶ 0044-0047).  Provision of such a covering is thus obvious.
Considering claim 58, molding of a covering to an impact absorbing liner is obvious in view of the teachings of Laperrière (id. ¶ 0056).
Considering claim 65, bonding of a covering to an impact absorbing liner is obvious in view of the teachings of Laperrière (id. ¶ 0051).
Considering claim 71, the provisioning of holes in a cover-encased impact absorbing liner is obvious in view of the teachings of Laperrière (id. ¶ 0055).
Considering claims 72-77 and 91, the helmet of Morgan and Laperrière reads on each of claims 72-77 and 91.
Considering claim 88, a first side and a second side of the claimed device can be any two opposing sides of the claimed device.  In the current case, the opposing main exterior surfaces of the multilayered helmet liner article are considered to read on the claimed first and second sides, and the layers of the multilayered polystyrene article accounts for all of the thickness between these two opposing main exterior surfaces.
Considering claim 89, Laperrière shows that the impact absorbing liners can take the form of numerous discrete liners (Laperrière Fig. 11).
Considering claim 90, any one of the layers of expanded polystyrene beads is materially different from another layer of expanded polystyrene beads on the basis of density.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/042377 A1 (referenced below using its counterpart publication U.S. 2017/0303612 A1, “Morgan”) and Laperrière ‘031”, as applied to claim 30 above, and further in view of U.S. 2002/0090504 A1 (“Bainbridge”).
Considering claim 32, neither Morgan nor Laperrière ‘031 teaches relative consolidation.  However, in the art of impact absorption material constituted of polymeric foam particles, it is known that increased compaction may be effected by the usage of smaller-sized particles, and that areas of less compaction may be effected by the usage of larger-sized particles (Bainbridge ¶ 0063).  As increased compaction leads to consolidation and higher density while less compaction leads to lower density, utilizing different levels of compaction in the mutidensity, multilayered helmet liner of Morgan and Laperrière is considered obvious. 

Claims 58-64 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/042377 A1 (referenced below using its counterpart publication U.S. 2017/0303612 A1, “Morgan”) and Laperrière ‘031”, as applied to claim 1, and further in view of U.S. 2012/0084896 A1 (“Wyner”).
Considering claims 58-64, neither Morgan nor Laperrière ‘031 teaches vacuum formed covering, where the covering comprises polyurethane, and where the covering additionally comprises a fabric.
However, an encasing, conforming covering having the claimed features is known in the art of impact absorbing cushioning materials, where a multi-component covering having an inner layer of fabric and outer layer of TPU film encloses a cushioning element, and where the encasing may be effected using a molding process, in particular one involving the application of vacuum (Wyner ¶ 0049-0058 and Fig. 5).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have applied the techniques taught in Wyner to the covering enclosing the multilayered helmet liner of Morgan and Laperrière ‘031, as Wyner is considered to have demonstrated that these claimed features are known in the art of impact absorbing cushioning materials.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.




Concluding Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of WO 2017/059073 A1, U.S. 2018/0311931 A1, and U.S. 2017/0050408 A1 discloses usage of layers containing expanded microspheres, wherein a respective density of the expanded microspheres in each layer is different.  As such, each of the references would at least render obvious claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z. Jim Yang/Primary Examiner, Art Unit 1781